DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 04 May 2020 have been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig 1 # 130 and 145 are not defined.
Cross-sectional views (Fig 4 - 7, 9A-D, 10-15, 16A-D, 17, 18, 20A-B and 21A-D lack hatching.  
Fig 21B appears to have mislabeled #700 and #600, when comparing to Fig 21A.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
 Specification ¶0074 recites “Fig 2 depicts … inner face (#240) … inner face (#220)” – neither of which is illustrated in Fig 2.
Specification ¶0076 recites “Figs. 4 and 5 illustrate, in perspective view, cross section views of the actuation member …”. It is unclear what the applicant is citing here, however Figs. 4 and 5 are both cross-sectional views and have no connection to a perspective view.  

Claim Objections
Claim(s) 1 and 10 are objected to because of the following informalities:  
Claim 1 recites “the two edge portions being separate and movable relative to one another to facilitate resilient deformation of the hollow body, said deformation causing a reduction of cross-sectional area of the hollow body”. It is unclear how the cross-sectional area of the body would be reduced, unless plastic deformation occurs? The examiner is taking the understanding that the applicant is referring to either 1) a reduction of the outer diameter of the cylindrical hollow body or 2) a reduction of the interior volume of the hollow body. Clarification or correction is requested.
Similar objection to claim 10 applies.
Claim 12 recites “initially cover one of the the one or more ports”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etzel (US 9,534,471).
Regarding claim 1, Etzel discloses an actuation member (Fig 5 #38) for travelling (Fig 1) down a borehole (#42) of a casing (#26) disposed in a wellbore to engage with one or more geometrical profile locations (Fig 2) provided inside the casing, 
the actuation member comprising: 
a generally cylindrical hollow body (Fig 5 #38) extending between an uphole end (top) and a downhole end (bottom), and having two proximate edge portions (the annular space between the main body of #38 and the movable engagement features #46) extending between the uphole end and the downhole end, the two edge portions being separate and movable (Fig 5 via #66 biasing member) relative to one another to facilitate resilient deformation of the hollow body, said deformation causing a reduction of cross-sectional area [interpreted as outer diameter] of the hollow body; and 
a plug seat (Col 5 line 34-36) configured to receive a plug (Fig 5 #80) for blocking the borehole, wherein an outer surface of the hollow body comprises one or more protrusions and/or grooves (Fig 5 #46) configured to matingly engage with the one or more geometric profile locations in the casing, said mating engagement (Fig 2) facilitated by said deformation of the hollow body.  
 claim 10, Etzel additionally discloses a system for controllably exposing selected locations (Fig 2) along a wellbore (Fig 1) to a pressurized fluid, the system comprising: wherein the casing (#26) defining an internal borehole extending longitudinally within the wellbore, and 20an actuation member (#38) for travelling down the borehole of the casing when disposed in the wellbore to engage with the one or more geometrical profile locations (Fig 2 #34).
Regarding cl21aim 13, Etzel discloses further comprising a plug (Fig 5 #80) resting on the plug seat ((Col 5 line 34-36), the plug sealing (Col 5 line 35) the internal aperture of the actuation member against fluid flow.  
Regarding claim(s) 2 and 11, Etzel discloses wherein with one or more geometric profile locations are defined (Fig 3 #44 and/or 56 explained Col 4 line 34-41) by one or more grooves and/or protrusion provided on the inner surface of the casing wall (Fig 1 #26).  
Regarding claim 14, Etzel discloses wherein the plug (Fig 5 #80) is ball shaped (Col 5 line 35).  
Regarding claim 15, Etzel discloses wherein the plug (Fig 5 #80) is at least partially formed of a dissolvable material (Col 5 line 34 – “The check valve may be formed with a ball, plug or other device designed to seal against a corresponding seat. The ball, plug or other device also may be formed of a dissolvable material which dissolves over a suitable length of time”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Etzel.
Regarding claim(s) 3 and 12, Etzel discloses wherein the casing (#26) further comprises: 
a sliding sleeve member (#34 – Col 2 line 34) having an aperture (Fig 1 #42 passage) for receiving (Fig 2) the actuation member (#38 dart) therein, 
the sliding sleeve member being disposed within the borehole to initially cover (Col 4 line 11 – “comprise a sliding sleeve which is transitioned to an open flow position to enable outward flow”), and configured (Col 4 line 5 – “pressure may then be applied through the tubular structure and against the dart to transition the seat member and the corresponding flow control device to the desired operational configuration”) to move down hole in response to a predetermined amount of force in a longitudinal direction to uncover the port; 
wherein the one or more geometric profile locations are defined by one or more grooves and/or protrusions (Fig 1 #44) provided on an inner surface of the sliding sleeve (Fig 2 #34 – flow control device), said mating engagement facilitate (#46 
Etzel discloses a plurality of flow control devices (Fig 1 #34) and further discloses “various completions may employ a variety of flow control devices which are used to control the lateral flow of fluid out of and/or into the completion at the various well zones. In some applications, the flow control devices are mounted along a well casing to control the flow of fluid between an interior and exterior the well casing. However, flow control devices may be positioned along internal tubing or along other types of well strings/tubing structures deployed in the wellbore. The flow control devices may comprise sliding sleeves, valves and other types of flow control devices which may be actuated by a member dropped down through the tubular structure” – Col 2 line 23-36.
However Etzel does not explicitly disclose:
“One or more ports extending through the casing wall”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that when Etzel discloses “flow control devices which are used to control the lateral flow of fluid out of and/or into the completion at the various well zones” – (Col 2 line 27 and 28) that a port or passage must be provided to allow such fluid flow from the interior of the tubing to the annular area.
Claim(s) 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etzel in view of Wolf et al. (US 20190352998). 
claim(s) 8 and 20, Etzel discloses as recited in claim(s) 1 and 10 and wherein at least a portion of the actuation member and/or the plug seat dissolvable (Col 5 line 37 – “may be formed of a dissolvable material which dissolves over a suitable length of time”) however does not explicitly disclose wherein the actuation member and/or plug seat is mechanically destructible under a milling or other operation. 
Wolf teaches alternate methods of removing a plug (e.g. milling, cutting or dissolving - ¶0004 last four lines).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Wolf, to substitute the process of removing the plug of Etzel (dissolving) with the process of Wolf; since the substitution of methods would have yielded predictable results, namely the removal of the plug and re-establishing flow within the tubular string.
Claim(s) 4, 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Etzel in view of Hofman et al. (US 20150167428).
Regarding c19laim(s) 4 and 16, Etzel discloses the actuation member of claim 1 and the system of claim 10; disclosing a sliding sleeve member with a holding and inwardly biasing protrusions; however does not explicitly disclose wherein the biasing method comprises a generally C- shaped cross section, with the two edge portions separated by a gap in line with a perimeter of the hollow body.  
Hofman teaches “a split ring having one or more segments and an expandable or collapsible body with a seating surface and an outer diameter extending from the body is at least partially within the inner surface of the sleeve. The split ring and sleeve may be placed in a variable diameter housing such that contact of the outer diameter with a 
It would have been obvious to one having ordinary skill within the art before the effective filing date of the claimed invention, given the teaching of Hofman, to realize that a finite many methods of resiliently varying the diameters exist. The substitution of one known element (‘cantilever springs on extension’) for another (flexibility of C structure) would have been yielded predictable results namely providing flexibility around different diameters downhole.
Regarding claim(s) 7 and 19, Etzel discloses “the check valve may be formed with a ball, plug, or other device designed to seal against a corresponding seat” – (Col 5 line 34). However does not explicitly disclose wherein the seat comprises a ring-shaped body integral with or coupled to the uphole end of the hollow body.
Hofman teaches “embodiment valves incorporating such segments may require additional sealing elements, such as O-rings or other seals along top #615, not shown, to engage retainer ring #402a and prevent fluid communication past the seat assembly through the gap(s) between adjacent segments” ¶0071.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Hofman, to modify the sealing surface of Etzel’s plug seat with the additional sealing elements for the purpose to provide a good seal against well fluid, as would have been obvious that any plug seat comprising gap(s) would leak, therefore requiring additional sealing means.
Allowable Subject Matter
Claim(s) 5, 6, 9, 17, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        24 Sep 2021